Citation Nr: 1519420	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities and erectile dysfunction are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hearing loss is related to noise exposure during active military service.

2.  The Veteran was as likely as not exposed to herbicide agents while he served in Thailand during the Vietnam era.

3.  The Veteran has diabetes mellitus, type II, that is presumed to be related to exposure to herbicide agents during active military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The Veteran seeks service connection for hearing loss, which he contends is the result of loud noise exposure while service as an aircraft mechanic, flight line maintenance man, and an aircraft crew chief during active service.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service injury; and (3) a "nexus" between the claimed in-service injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

It is undisputed that the Veteran's military occupational specialties exposed him to loud noise during service and that he has a current diagnosis of bilateral sensorineural hearing loss.  This case turns on whether there is a nexus between the in-service noise exposure and the current hearing loss.

In December 2010, a VA examiner opined that the Veteran's current hearing loss is not related to service because there were "no changes in audiometric thresholds from entrance to exit."  However, there were, in fact, some changes in audiometric thresholds.  Specifically, upon entrance to service in April 1968, an audiological examination recorded puretone thresholds, in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
-
35
LEFT
-5
0
0
-
35

Upon separation from service in May 1975, an audiological examination recorded puretone thresholds, in decibels as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
10
10
10
20
40

Significantly, the May 1975 examiner diagnosed mild bilateral high frequency hearing loss.

In April 2011, a private audiologist opined that it is as likely as not that the Veteran's current hearing loss related to noise exposure during service.  The rationale was that the service treatment records show significant threshold shifts beginning in December 1970 and the Veteran was diagnosed with hearing loss on separation from service.  The audiologist also detailed how the Veteran's military occupational specialties exposed him to significant noise.

In June 2013, a VA audiologist opined that it is not as likely as not that the Veteran's current hearing loss is related to service.  The rationale was that a comparison of audiometric thresholds at entrance and separation from service shows no significant change.

Although the June 2013 VA medical opinion is at odds with that of the private audiologist, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's current hearing loss is related to noise exposure during active military service is in equipoise.  Indeed, the record reflects the Veteran was first shown to have a hearing loss disability consistent with 38 C.F.R. § 3.385 in service.  Accordingly, resolving all doubt in the Veteran's favor, service connection for hearing loss is warranted.

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, type II, which he contends is related to exposure to herbicide agents during active service at the Royal Thai Air Force Base (RTAFB) in Takhli, Thailand.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as diabetes mellitus, type II, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e)(2014).  The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i)(2014).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced   in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

For the reasons set forth below, the Board finds that the Veteran is entitled to service connection for diabetes mellitus, type II, on a presumptive basis.

It is undisputed that the Veteran has current diabetes mellitus, type II, and that he was stationed in Takhli RTAFB as an aircraft mechanic and flight line maintenance man from 1969 to 1970.  See, e.g., VA treatment record (Apr. 13, 2010) (assessing diabetes mellitus).  Accordingly, this case turns on whether the Veteran served along the perimeter of Takhli RTAFB.  The Board finds that the evidence of record is in equipoise as to whether this element has been established.  The Veteran and several of his fellow servicemen submitted statements that his service at Takhli RTAFB as an aircraft maintenance technician and flight line maintenance man frequently brought him near the base perimeter.  Specifically, the Veteran reported that he worked on aircraft stored along the perimeter of the base on a daily basis.  See Statement (Aug. 2013).

Upon review of all the evidence of record, the Board finds that the Veteran's statements regarding the nature and responsibilities of his service at Takhli RTAFB are credible.  The Board finds that the Veteran appears to have served in an area that was in close proximity of the base perimeter.  His accounting as to the type of duties he performed near the perimeter of Takhli RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the Veteran's account of working on and aircraft near the perimeter of the base is consistent with his service personnel records and photographs of the base.

Therefore, based on his credible assertion of service near the perimeter of Takhli RTAFB, the evidence submitted in support of the claim, and resolving reasonable doubt in his favor, the Veteran is presumed to have been exposed to an herbicide agent.  Further, as he is shown to have been exposed to an herbicide agent, the presumption of service connection for diabetes mellitus, type II, attaches.  

Accordingly, after resolving all doubt in favor of the Veteran, service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for hearing loss is granted.
 
Service connection for diabetes mellitus, type II, is granted.


REMAND

The Veteran seeks service connection for peripheral neuropathy and erectile dysfunction, which he contends are related to his service-connected diabetes mellitus. 

The evidence of record suggests that the Veteran's symptoms of numbness in the lower extremities and erectile dysfunction may be related to his service-connected diabetes mellitus; however, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA examination is needed.

VA treatment records are current through August 2010.  Upon remand, any outstanding VA treatment records must be obtained.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from August 2010.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to determine whether the Veteran has peripheral neuropathy of the lower extremities and/or erectile dysfunction.

If peripheral neuropathy and/or erectile dysfunction are diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is caused by his service-connected diabetes mellitus or aggravated by his service-connected diabetes mellitus.

The term "aggravated" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


